Citation Nr: 0614888	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
spondylosis, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that denied an increased evaluation for lumbar 
spondylosis, evaluated as 40 percent disabling, and 
entitlement to a total disability evaluation based on 
individual unemployability.

The veteran was afforded a personal hearing before the 
undersigned Acting Veterans Law Judge at the RO in August 
2005.  A transcript of the hearing is associated with the 
claims file.

The issue of entitlement to a total disability evaluation 
based on individual unemployability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  There is no evidence that the veteran's low back 
disability has resulted in unfavorable ankylosis of the 
entire thoracolumbar spine; pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.

2.  The veteran's lumbar spine disability results in mild, 
incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2003), 5238, 5242, 5243 (2005).

2. The criteria for a separate 10 percent disability 
evaluation for chronic irritation of the left posterior 
lumbar rami have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 
5292, 8520 (2003), Diagnostic Codes 5243, 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in November 2003, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for an 
increased disability rating, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was informed of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claim for higher disability evaluations.  
The November 2003 letter therefore provided notice of the 
first three elements that were discussed above.  

The RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  The 
letter specifically informed the veteran that it was his 
responsibility to ensure that VA had all records, not in the 
possession of the Federal government, that pertained to his 
claim.  In other words, the veteran was well aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Although a full VCCA-
complying notice was not provided prior to the initial 
adjudication of the claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Since the veteran's claim for increased 
rating was denied by the RO and the Board is denying an 
increase of the veteran's low back disability and assigning a 
separate rating for chronic irritation of the left posterior 
lumbar rami, as discussed herein, there is no potential 
effective date issue that would warrant additional notice.  
Dingess v. Nicholson, supra.

Treatment records have been obtained from Arizona Family Care 
Associates and the Southern Arizona VA Healthcare System.  A 
September 2000 decision from the Social Security 
Administration (SSA) Office of Hearings and Appeals (OHA) and 
the records the OHA considered in rendering its decision are 
on file.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claims on appeal.  In this regard, the Board notes that the 
veteran testified at his hearing that he sought treatment for 
his low back disability on an infrequent basis.  Transcript 
at 14.  The veteran was afforded VA examinations in March 
2003 and July 2004 for the purpose of determining the nature 
and severity of his disability.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini II, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Increased Rating

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Under 38 C.F.R. § 4.1, it requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  Under 38 C.F.R. § 4.2, 
it requires that medical reports be interpreted in light of 
the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Under 38 C.F.R. § 4.7, it provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

With regard to claim for an increased evaluation for lumbar 
spondylosis, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  While the evaluation of a service-
connected disability requires a review of the appellant's 
medical history with regard to that disorder, the Court has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
......................40 
Moderate.................................
....................20 
Slight...................................
........................10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5293, which pertained to intervertebral disc 
syndrome, evaluations were assigned as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 
30 degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 
45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 
80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 
90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position 
(zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that were in effect prior 
to September 26, 2003, contained a note defining 
incapacitating episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

Service connection for lumbar spondylosis was granted in 
October 2001.  A 40 percent disability evaluation was 
assigned.  That rating has remained in effect since that 
time.  The veteran's claim for an increased evaluation was 
received in December 2002.

The veteran is already receiving the maximum rating for loss 
of range of motion of the lumbar spine under the "old" and 
"new" rating criteria.  Even considering any complaints of 
weakness, fatigability, or loss of function due to pain, a 
higher disability may not be assigned.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997) (if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable).  The veteran is also receiving the maximum 
schedular rating for chronic lumbosacral strain under 
Diagnostic Code 5295.  Therefore, the only means by which a 
higher rating could be assigned would be if there is evidence 
unfavorable ankylosis of the entire thoracolumbar spine; 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings; or incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the past year.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

VA examinations dated in March 2003 and July 2004 indicate 
that the veteran retains some motion of his back.  An x-ray 
taken in 1997 revealed only mild degenerative changes of the 
lower spine.  In other words, there is no evidence of 
unfavorable ankylosis of the thoracolumbar spine.  The 
veteran does not contend otherwise.  A higher disability 
evaluation under the "old" Diagnostic Code 5289 or "new" 
Diagnostic Code 5240 would therefore be inappropriate.

With respect to the question as to whether a higher 
(60 percent) rating could be assigned for intervertebral disc 
syndrome, there is no evidence of the veteran experiencing 
any incapacitating episodes resulting from intervertebral 
disc syndrome of at least six weeks during the past year.  
Outpatient treatment records as well as the March 2003 and 
July 2004 examination reports are negative for any findings 
pertaining to incapacitating episodes.  

Consideration as to whether a higher disability evaluation 
may be applied does not stop here, however.  Under Note (2) 
of Diagnostic Code 5293, it states to evaluate intervertebral 
disc syndrome using the proper orthopedic Diagnostic Codes 
and to evaluate neurological disabilities separately using 
the appropriate Diagnostic Code.  In this regard, the Board's 
attention is drawn to the July 2004 VA examination where no 
incapacitating episodes were reported, and where the examiner 
indicated that the veteran would not be further limited by 
fatigue, weakness, or incoordination due to his low back 
disability.  He also stated the veteran's functional 
impairment caused by the lumbosacral spine was moderate.  The 
Board therefore finds that a disability evaluation in excess 
of 40 percent under the rating criteria for intervertebral 
disc syndrome would not be warranted.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

Referencing a March 2003 EMG report, the March 2003 
examination indicated that the veteran experienced chronic 
minimal irritation of the left posterior lumbar rami, but 
that there was no evidence of radiculopathy.  There was 
slight tightness in the paralumbar muscles but no actual 
spasm.  Deep tendon reflexes were 1-2/4 bilaterally.  The 
July 2004 VA examination also indicated that the veteran's 
deep tendon reflexes were 1-2/4 bilaterally.  Manual muscle 
strength was 5/5 bilaterally except for the left quadriceps, 
which were 4/5.  Sensory to light touch of the lower 
extremities demonstrated complaint of some decrease in the 
left lower extremity.  There was no evidence of muscle 
atrophy.  

The above-described evidence indicates that the veteran 
experiences some neurological manifestations, which may be 
associated with his low back disability.  The March 2003 EMG 
showed that the veteran's complaints of left leg pain were 
likely due to chronic minimal irritation of the left 
posterior lumbar rami.  Accordingly, the Board will evaluate 
the veteran's chronic neurological manifestations pursuant to 
Diagnostic Code 8520, Sciatic nerve.

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

On examination in July 2004, the veteran's deep tendon 
reflexes were 1-2/4 bilaterally.  His seated straight leg 
raising was negative bilaterally.  Manual muscle strength was 
5/5 bilaterally except for the left quadriceps, which were 
4/5.  There was also some evidence of reduced light touch 
sensation throughout the left lower extremity.  There was 
pain on palpation of the lower spine, but there was no 
evidence of muscle spasm or muscle atrophy.  The Board finds 
that these findings establish that a 10 percent evaluation is 
warranted for the veteran's sciatic nerve involvement of the 
left lower extremity, as there is mild paralysis of the 
sciatic nerve.  See Diagnostic Code 8520.  An evaluation in 
excess of 10 percent is not warranted, as the preponderance 
of the evidence is against a finding that the veteran has 
moderate incomplete paralysis.  The 2003 EMG stated there was 
"minimal" irritation of the left posterior lumbar rami.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
lumbar spine disability. There is no objective evidence that 
this disability, in and of itself, has resulted in marked 
interference with employment. Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased evaluation for lumbar spondylosis 
is denied.

Entitlement to a 10 percent disability evaluation for chronic 
irritation of the left posterior lumbar rami, as a residual 
of a lumbar spondylosis, is granted, subject to the criteria 
governing payment of monetary benefits.


REMAND

During the course of his August 2005 personal hearing, the 
veteran raised a claim for service connection for orchialgia 
(chronic testicular pain) as secondary to his service 
connected low back disability.  He made reference to 
treatment records that he had previously submitted to the RO 
that indicated that the orchialgia was most likely a 
neuropathic basis and related to his spinal disease.  The RO 
has yet to consider this claim.  Rather, in its August 2005 
Supplemental Statement of the Case, the RO merely noted that 
the veteran was not service connected for orchialgia.  The 
Board recognizes that the normal course of action would be to 
dispose of the issue of entitlement to service connection for 
orchialgia as secondary to low back disability by referring 
it to the RO in the Introduction of the decision.  However, 
such action is not possible in this case.    

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The claim of 
entitlement to a TDIU requires consideration of the effect on 
employability of all service-connected disabilities.  The 
determination regarding the remanded issue of entitlement to 
secondary service connection for orchialgia could impact the 
veteran's TDIU claim.  The Board therefore finds these issues 
to be inextricably intertwined.  Thus, adjudication of the 
TDIU claim will be held in abeyance pending further 
development of the veteran's service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the veteran's claim of 
service connection for orchialgia as 
secondary to low back disability.  

2.  Thereafter, re-adjudicate the 
intertwined claim of entitlement to a 
total disability evaluation based on 
individual unemployability.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


